Exhibit 10.58

 

 

Summary of Fiscal Year 2015 Director Compensation

 

Each of the Company’s non-employee directors shall receive a cash retainer of
$1,000 per Board of Directors meeting attended. In addition, members of the
Audit, Personnel and Compensation, and Nominating and Governance Committees will
be paid a $1,000 retainer during the first fiscal quarter and a $500 retainer
during the second, third, and fourth fiscal quarters.

 

The Company shall also reimburse all directors for out-of-pocket expenses
related to their attendance at Board meetings and performance of other services
as Board members.

 

 

 

 

 

 

 

 

 

 

 



